Case 1:20-cv-01482-CKK Document 1-1 Filed 06/05/20 Page 1 of 7




              EXHIBIT A
                                    Supe五 or Court
                      Case 1:20-cv-01482-CKK       ofthe Dis,tt
                                                Document        ofColumbia
                                                          1-1 Filed                     7 ed
                                                                    06/05/20 Page 2「of i■
                                                                CIVIL DIヽ 直S10N                                              DoC. Super■ or Court
                                                              Ci■ 咀 Actions    Brallch                                       08ノ 02ノ 20■ 9 ■6:3● PM

                                    500 hdiana Avenue9 Nミヽ                                                                   C■ erk     oF the Court
                                                             ,Suite 5000 VFashington,D.C.20001
                                        Telephone:(202)879‐ 1133 Website8… .dCCOttS・ go▼

     ANttHONY ROBINSON
                ―       ―― ――
                                                             Plaintiff
                                        VS.

                                                                                                      CascNmber 2019 CA 003345 B
      UNlttED SttAttES DEP丁                     OF EDUC
                                                                    Defendant

                                                                   StIMMONS
 To the above natlled Defendant:

       Yoll tte hereby sumlnoned and requlred to serve an Answer to■ e attlched Complaint eitller
personally or throlugh an atto叫 ,within twenty o■ e ol)days aftCr scrvice of this summOns upon you,
 CXCllLSiVe Oftheぬy ofservice.Ifyou are being sued as ao o籠 ccr or agcncy ofthc Unitcd States Governmcnt
 or the District ofColllmbia Governlnent,you hⅣ e sixty(60)dayS aner service ofthis stllllmolls to seⅣ e yolr
 Answer. A copy of the Answer IIlust be mailed to the attomey for the plaintifF who is slling you. The
 attomey'sn,me and address appear below.IfplaintifFhas no attomey,a copy ofthe Anslwer must be inailed
 to the plaintirat the address stated oll this Slllnlnons.

            You are also required to file the o■ gnal Answer with the Courtin Suite 5000 at 500 hdiana Avenue,
N.W.,be師 een 8:30a.m.狙 d5:00p.m。 ,Mondays iЮ ugh F五 dar Or between 9:00a.m.and 12:00■ oon on
samdりs.You may■ le the oHginal Answer with the Court either before you serve a copy ofthe Anwer on
ie pl・aintifF or within seven(7)daぃ a■ er you ha■ rc soⅣ cd the plaintitt lf you fail to ile an ttswer,
judrent bydefault maybe ent∝ ed agamst you for thc reliefdellLlandCd in the complaint.

Jeffrey W. Styles, Esq.                                                                       G
Name ofPlaintirs Attorney

1666 K Street,Northwest,Suite 440                                               By
Address
Washington, District of Columbia 20006

(202)503n1708                                                                                     08/02/2019
Telephone
fi   ffiilE,ilfi €E (202) 87e4828             Veuiil€z appeler au (202) 87S-4828 pourune traduction     D€ c6 mft b6.i dich, hEy gei (202)   8734828
咽鋼● 覆■月口 ,202)8794828饉 観ロギ毯叫鳳                          然9C甲 を爾ヂ a甲管キ (202)879‐ 4828 鰤ta・A・



  MORTANT:r YOU FAIL TO FILE AN ANSWER lWコ 睡IN]冊 通E TDttE STAED ABOVE,OR IF,却 TER YOU
ANSWEK YOU FAIL TO APPEttR AT ANY TIME tt COURT NO¶ Ⅱ]S YOU TO DO SO,A JLDGMENT BY DEFAL■ T
MAY BE WERED AGぶ       ST YOU FOR THE MONEY D… 『 ES OR OTHER uLEF DEMANDED IN THE
COMPLNNT.IF THIS OCCURS,YOLR WAGES MAY BE ATTACHED ORヽ 江THHELD OR PERSONAL PROPERTY OR
題 AL ESTA■ EYOU OWN MAY BE TttN AND SOLD TO PAYl〕 田 JUDGMBNToIF YOU I卜 ∬ END T0 0PPOSE口 団IS
ACTION,                                       磁

      If you wish to talk to a lattr atld feelthat you cannot arord to ply a fee to a la覇         ぅにr,promtly COn餞
                                                                                          "l one ofthe ofEces ofthe
Legd Aid Society(202…            tt Nei3hbOrhood Leg」 Services(202‐ 279‐ 5100)fOr heぃ 。r cOIIte to Suite 5000試 500
                             628… 1161)or
Ldiana Avenue,N.W.,for moreinfomation corttplaceS Whae you may ask forsuchhelp.

                                                      See rev̲De side for Spanish muslation
                                                       Vca al doso la ttucci(1l al cspa五 ol
                  Case 1:20-cv-01482-CKK Document 1-1 Filed 06/05/20 Page 3 of 7
                          SUPERIOR COURT OF THE DISTRICT OF COLUⅣ IBIA
                                          CIVIL DIVIS10N
                                              Ci宙 l Actions Branch
                           500 1ndiana Al・ ellue,NoW。 ,Suite 5000,Washington,DoC.20001
                               Telephone:(202)879‐ 1133 0 Website:■ ■wodccourts.g餌

ANTHONY ROBINSON
    Vs.                                                               C.A No       2019 CA 003345 B
UNITED STATES DEPARTMENT OF EDUCATION
                                 INITIAL ORDER AND ADDENDUM
    Pursuant to D.C. Code $ l1-906 and District of Columbia Superior Court Rule of Civil Procedure
("Super. Ct. Civ. R.") 40-I, it is hereby ORDERED as follows:

        (l) Effective
                   this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge's name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

     (2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant.
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. a(m).

     (3) Within 2l days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).


     (4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients nrior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

    (5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202)879-1750 may continue the Conference @, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.
No other continuance of the conference will be granted except upon motion for good cause shown.

     (6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge's Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court's website http://www.dccourts.gov/.

                                                              Chief Judge Robert E. Morin
Case Assigned to: Judge FERN     FLANAGAN SADDLER
Date. N{'ay 21,2019
Initial Conference: 9:30 am, Friday, August 23,2019
Location: Courtroom 100
              500Indiana Avenue N.W.
              WASHINGTON, DC 2OOO1
                                                                                                    CAIO‐ 60
                                                                        7 ed
          Case 1:20-cv-01482-CKK Document 1-1 Filed 06/05/20 Page 4 ofFi■
                                                                                          DoCo Super■ or Court
                                                                                          05′ 20/2019 ■日:a7PM
                                                                                          C■   erk of the Court
                    SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                            (CIVIL DIVISION)

ANTHONY ROBINSON
1010 Folcroft Lanc
Largo,Ⅳ Iaryland 20774

       Plaintl範


V.                                                              Case No.2019 CA 003345 B
UNITED STATES DEPARTMENT OF EDUCATION
400 Maryland Avenue
Washington,Dist五 ct of Columbia 20202

       Dcfcndant.



                              COMPLAINT AND JURY DEMAND

       The Plaintiff, Anthony Robinson, files suit against United States Department of Education

("USDE"), and alleges as follows:

                                 PRELIMINARY STATEMENT

       1.      This is an action for acfual, statutory and punitive damages, costs and attorney's fees

brought pursuant to 15 U.S.C. $ 1681 et seq. ("FCRA"; and the common law tort of defamation.

                                                PARTIES

       2.      Plaintiff is a natural person who resides in the state of Maryland. At all times relevant

he was a "consumer" as defined   by   15   U.S.C. $168la(c).

       3.      Defendant USDE is headquartered in the District of Columbia,         It provides   and./or

guarantees student loans throughout the United States, including the District of Columbia.

                                    FACTUAL ALLEGATIONS

       4.      In January 2018, Mr. Robinson viewed his credit reports and observed that USDE

was reporting up to five sfudent loan accounts.

       5.      The credit reports were inaccurate because Mr. Robinson did not have a student loan

account with USDE, let alone five different accounts.
             Case 1:20-cv-01482-CKK Document 1-1 Filed 06/05/20 Page 5 of 7



       6,       In May and June 2018, Mr. Robinson disputed the USDE student loan accounts with

each of the credit reporting agencies (CRAs)   -   Equifax, Experian and Trans Union.

       7.       In his dispute letter, Mr. Robinson stated that he "did not open or authorize     the

creation of these accounts." Mr. Robinson apprised the CRAs that these same student loan accounts

had been disputed before and removed. Then, he advised the CRAs to contact his daughter, LaKeisha

Robinson, to investigate who opened the accounts. Mr. Robinson also suggested that the CRAs

specifically ask USDE how it was able to veriSr that he opened the account. In support ofhis dispute,

Mr. Robinson included a copy of police report wherein he swore the student loan accounts were

fraudulent and the result of identity theft.

        8.      Each of the CRAs forwarded Mr. Robinson's dispute to USDE.

        9.      USDE did not investigate Mr. Robinson's dispute. Instead, USDE just instructed the

CRAs to continue reporting the student loan debts as belong to Mr. Robinson.

        10.     Despite USDE's instructions to continue reporting the accounts, both Equifax and

Experian blocked the USDE accounts from appearing on Mr. Robinson's credit reports.

        11.     Trans Union either did not block the USDE account from Mr. Robinson's report or

initially blocked it and then added it back to Mr. Robinson's report.

        12.     Credit reports containing the false USDE student loan accounts were prepared and

published to third parties.

                              COUNT TWO: VIOLATION OF FCRA

        13.     Plaintiff incorporates paragraphs   1   through 12.

         14.    On one or more occasions within two years prior to the filing of this suit, by example

only and without limitation, Defendant USDE violated the FCRA, 15 U.S.C. $1681s-2(b)(1)(A) by

failing to fully and properly investigate the Plaintiffs disputes.

         15.    On one or more occasions within two years prior to the filing of this suit, by example

only and without limitation, Defendant usDE violated the FCRA, 15 u.S.C. $1681s-2(b)(1)@) by
                Case 1:20-cv-01482-CKK Document 1-1 Filed 06/05/20 Page 6 of 7



failing to review all relevant information provided by the CRAs.

            16.     On one or more occasions within two years prior to the   filing of this suit, by example

only and without limitation, Defendant USDE violated the FCRA, 15 U.S.C. g 1681s-2(bx lXC)-(E)

by failing to accurately report the results of its investigation, including reporting the debt as disputed.

            17.     As a result of this conduct, actions and inactions of the Defendant, the Plaintiff

suffered actual damages including without limitation, by example only and as described herein: out-

of-pocket and/or pecuniary costs, credit damage, damage to reputation, embarrassment, humiliation

and other emotional and mental distress.

            18.     Defendants' conduct, actions and inactions were negligent, rendering Defendant

liable for actual damages, costs and attomey's fees pursuant to 15 U.S.C. $ 1681o.

                                     COUNT TWO: DEFAMATION

            19.     Plaintiff incorporates paragraphs I through 18.

        20.         Defendant intentionally and maliciously made false statements publicly about

Plaintiff   s   credit history. Defendant USDE made false statements to the CRAs and those statements

were fumished to creditors or potential creditors of Plaintiff.

        21.         USDE's own records clearly demonstrated that the loans did not belong to Plaintiff.

        22.         Despite knowing the Plaintiffdid not open the account and that he did not owe a debt

to it, USDE publishcd that Plaintilf was indebted and/or delinquent on his debt payments to USDE.

The statements were defamatory in tending to injure the Plaintiffs credit profile and credit reputation

in the f,rnancial community, as it impugned him to be financially irresponsible when in fact Plaintiff

had no obligation to pay USDE.

            23.     In its publications or reporting to the CRAs, Defendant USDE knowingly made the

aforementioned false and defamatory statements about Plaintiff as a collection tactic to coerce

Plaintiff into paying USDE.

            24.     Defendant USDE published this false and defamatory publication to the CRAs, who
           Case 1:20-cv-01482-CKK Document 1-1 Filed 06/05/20 Page 7 of 7



reasonably understood this publication to be defamatory.

        25.      Defendant USDE knew the CRAs would publish the false and defamatory publication

to other creditors and users of Plaintiffs credit report.

        26.      Defendant USDE acted with knowledge of the falsity of the statements and with the

intent to ffustrate and break the      will of the Plaintiff. USDE intended to harm the Plaintiffs   chances

of obtaining credit when instructing the CRAs to report the eroneous and                 derogatory credit

information about the Plaintiff.

        27.      Defendant's false statements were published without a privilege.

        28,      As a result of the false and defamatory statements published by Defendant,              the

character and financial reputation of the Plaintiff was harmed, his standing and reputation in the

financial and credit community were impaired, and he suffered mental anguish.

        29. As a direct and proximate result of the false and defamatory                   credit reporting

published by Defendant, Plaintiffs credit score and credit profiles was injured, thereby suffering a

loss of prospective credit

        WHEREFORE, your Plaintiff demands judgment for actual, statutory and punitive damages

against Defendants,    jointly and severally; for his attorney's   fees and costs; for prejudgment and post-

judgment interest; and any other relief deemed appropriate by this Court'

TRIAL BY JI]RY DEMANDED

        Re spe   ctfully submitte d,

        ANTHONY ROBINSON

        /s/ Jeffrev W. Styles
         Jeffrey W. Styles, Bar. No. 475264
         WASHINGTON LEGAL GROUP, LLC
         1666 K Street, N.W., Suite 440
         Washington, DC 20006
         Tel: (202) 503-1708
        j style s@washle gal. c om

        Attorneyfor Plaintiff

                                                        4
